—Re-sentence unanimously affirmed. Memorandum: We disagree with defendant that County Court erred in denying his request for a severance. The alibi defense of defendant was not in irreconcilable conflict with the defense of his codefendant (see, People v Mahbouhian, 74 NY2d 174, 184). Contrary to defendant’s contention, the court gave an expanded jury instruction on identification, as requested by defendant (see, People v Whalen, 59 NY2d 273, 279; People v Hill, 212 AD2d 1063, lv denied 85 NY2d 939). We reject the contention of defendant that he was erroneously excluded from sidebar conferences during jury selection. The same contention was raised by code*989fendant on his appeal and rejected by this Court (see, People v Rodriguez, 261 AD2d 908).
The conviction is supported by legally sufficient evidence and the verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). The sentence is neither unduly harsh nor severe. We have examined defendant’s remaining contention and conclude that it is without merit. (Appeal from Resentence of Monroe County Court, Marks, J. — Resentence.) Present — Green, J. P., Pine, Wisner, Hurlbutt and Balio, JJ.